Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “wherein the first semiconductor integrated circuit including the first status monitoring circuit is a network switch”

The recited limitation such as “the first semiconductor integrated circuit…is a network switch” renders this limitation indefinite because it is unclear how a IC with a monitoring circuit for monitoring the status can be considered a switching network.  A network switch is well-known for switching network.
([0034] The semiconductor integrated circuit 13 is a network switch (which will simply be referred to as a switch) that transfer data exchanged with the semiconductor integrated circuits 11 and 12.  The semiconductor integrated circuit 13 includes interface circuits 13a and 13b and a status monitoring circuit 13c)
([0044] When the processing apparatus 10, namely, the semiconductor integrated circuits 11 to 13, performs boot processing, a boot code may be received and transmitted securely by using the secure communication circuits 11c2 and 13c2, etc. When the processing apparatus 10 performs the boot processing, for example, while the semiconductor integrated circuit 11 functions as a master and the semiconductor integrated circuit 12 functions as a slave, the semiconductor integrated circuit 13 functions as a network switch.  An example of this processing will be described below)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamahira et al. (US 2019/0,162,760), in view of Yang (US 2018/0,132,196), in view of Frazer (US 2019/0,104,112)

As per claim 1:

Yamahira discloses:

A processing apparatus comprising: 
(Yamahira, Figs 1-14)
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
(Yamahira, [0025] FIG. 1 … in FIG. 1, the semiconductor device 1 according to the first embodiment includes a monitoring target circuit 10, a first safety control circuit 11, a second safety control circuit 12, a first power monitoring device 13, and a second power monitoring device 14.  The semiconductor device 1 according to the first embodiment is configured so that the first safety control circuit 11, the second safety control circuit 12, the first power monitoring device 13, and the second power monitoring device 14 are formed over separate semiconductor chips.  An alternative is to form the first safety control circuit 11 and the second safety control circuit 12 over a semiconductor chip and form the first power monitoring device 13 and the second power monitoring device 14 over a separate semiconductor chip that is different from the semiconductor chip over which the first safety control circuit 11 and the second safety control circuit 12 are formed).

a first semiconductor integrated circuit;  and 
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
 (Yamahira, [0034] As illustrated in FIG. 1, the first power monitoring device 13 according to the first embodiment includes the first power circuit (e.g., the power circuit 21a) and a first monitoring processing section (e.g., the monitoring processing section 22a).  The monitoring processing section 22a includes a first register control circuit (e.g., a register control circuit 31a), a first power monitoring circuit (e.g., voltage/current monitoring circuit 32a), and a first automatic status transmission circuit (e.g., an automatic status transmission circuit 36a).  The voltage/current monitoring circuit 32a includes an upper-limit voltage monitoring section 33a, a lower-limit voltage monitoring section 34a, and an upper-limit current monitoring section 35a)

a plurality of second semiconductor integrated circuits, 
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
 (Yamahira, [0035] Meanwhile, the second power monitoring device 14 according to the first embodiment includes the second power circuit (e.g., the power circuit 21b) and a second monitoring processing section (e.g., the monitoring processing section 22b).  The monitoring processing section 22b includes a second register control circuit (e.g., a register control circuit 31b), a second power monitoring circuit (e.g., voltage/current monitoring circuit 32b), and a second automatic status transmission circuit (e.g., an automatic status transmission circuit 36b).  The voltage/current monitoring circuit 32b includes an upper-limit voltage monitoring section 33b, a lower-limit voltage monitoring section 34b, and an upper-limit current monitoring section 35b)

wherein the first semiconductor integrated circuit includes a first status monitoring circuit 
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
 (Yamahira, [0034] As illustrated in FIG. 1, the first power monitoring device 13 according to the first embodiment includes the first power circuit (e.g., the power circuit 21a) and a first monitoring processing section (e.g., the monitoring processing section 22a).  The monitoring processing section 22a includes a first register control circuit (e.g., a register control circuit 31a), a first power monitoring circuit (e.g., voltage/current monitoring circuit 32a), and a first automatic status transmission circuit (e.g., an automatic status transmission circuit 36a).  The voltage/current monitoring circuit 32a includes an upper-limit voltage monitoring section 33a, a lower-limit voltage monitoring section 34a, and an upper-limit current monitoring section 35a)

configured to
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
(Yamahira, [0028],  second power monitoring device 14 periodically monitors at least one of the voltage and current of the first operating power PWRa.  If a monitored parameter is outside a preset reference range, the second power monitoring device 14 outputs second error information ERR_info_b to a first control section (e.g., the first safety control circuit 11)

wherein each of the plurality of second semiconductor integrated circuits includes a second status monitoring circuit configured to transmit, 
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
(Yamahira, [0035] Meanwhile, the second power monitoring device 14 according to the first embodiment includes the second power circuit (e.g., the power circuit 21b) and a second monitoring processing section (e.g., the monitoring processing section 22b).  The monitoring processing section 22b includes a second register control circuit (e.g., a register control circuit 31b), a second power monitoring circuit (e.g., voltage/current monitoring circuit 32b), and a second automatic status transmission circuit (e.g., an automatic status transmission circuit 36b).  The voltage/current monitoring circuit 32b includes an upper-limit voltage monitoring section 33b, a lower-limit voltage monitoring section 34b, and an upper-limit current monitoring section 35b)

upon receiving 
(Yamahira, [0028],  second power monitoring device 14 periodically monitors at least one of the voltage and current of the first operating power PWRa.  If a monitored parameter is outside a preset reference range, the second power monitoring device 14 outputs second error information ERR_info_b to a first control section (e.g., the first safety control circuit 11)


(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
 (Yamahira, [0028],  second power monitoring device 14 periodically monitors at least one of the voltage and current of the first operating power PWRa.  If a monitored parameter is outside a preset reference range, the second power monitoring device 14 outputs second error information ERR_info_b to a first control section (e.g., the first safety control circuit 11)


Yamahira does not disclose a method of using a manual instruction 
“to instruct the plurality of second semiconductor integrated circuits to transmit status information” and “upon receiving an instruction for transmission”


Yang discloses:
“to instruct the plurality of second semiconductor integrated circuits to transmit status information” and
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device)
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

 “upon receiving an instruction for transmission”
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device) 
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate an optional method of Yang by  using manual instruction into the system of Yamahira in order to obtain the actual status information upon a request.
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device) 
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

Yamahira-Yang does not mention a method of encrypting before transmitting  the status information or decrypting after receiving the status information.

Frazer discloses:
a method of encrypting before transmitting  the status information or decrypting after receiving the status information.
 (Frazer, 0029] The sensors 15a, 15b, .  . . 15z are positioned and configured to sense engine parameters of the aircraft engine of the aircraft 10 during operation of the aircraft engine.  The sensors 15a, 15b, .  . . 15z are configured to generate and send signals representing those sensed engine parameters to the controller 110 of the EMD 100, which stores those engine parameters in its memory 110b as engine performance data)
(Frazer, [0030], in this embodiment, the EMD 100 is configured to encrypt and transfer the engine performance data to the external device 200 only if both (1) the external device 200 determines that the EMD 100 is a trusted device and (2) the EMD 100 determines that the external device 200 is a trusted device (in either order))
(Frazer, [0004] Specifically, in various embodiments, if both (1) the engine monitoring device determines that the external device is a trusted device and (2) the external device determines that the engine monitoring device is a trusted device, the engine monitoring device is configured to encrypt and securely transmit some or all of the engine performance data to the external device.)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Frazer’s encrypting/decrypting into the system of Yamahira -Yang in order to improve the security.
(Frazer, 0029] The sensors 15a, 15b, .  . . 15z are positioned and configured to sense engine parameters of the aircraft engine of the aircraft 10 during operation of the aircraft engine.  The sensors 15a, 15b, .  . . 15z are configured to generate and send signals representing those sensed engine parameters to the controller 110 of the EMD 100, which stores those engine parameters in its memory 110b as engine performance data)
(Frazer, [0030], in this embodiment, the EMD 100 is configured to encrypt and transfer the engine performance data to the external device 200 only if both (1) the external device 200 determines that the EMD 100 is a trusted device and (2) the EMD 100 determines that the external device 200 is a trusted device (in either order))
(Frazer, [0031], external device key enables the external device 200 to decrypt transmissions (e.g., data and messages) received from the EMD 100 (and that were encrypted using the EMD key).
 (Frazer, [0004] Specifically, in various embodiments, if both (1) the engine monitoring device determines that the external device is a trusted device and (2) the external device determines that the engine monitoring device is a trusted device, the engine monitoring device is configured to encrypt and securely transmit some or all of the engine performance data to the external device.)

As per claim 2:
Yamahira -Yang-Frazer further discloses:
wherein the first status monitoring circuit is configured to receive the 
(Yamahira, Fig. 1 First Safety Control Unit to output the status information of error count to external device 10)

Frazer further discloses:
a method of encrypting before transmitting  the status information or decrypting after receiving the status information.
 (Frazer, 0029] The sensors 15a, 15b, .  . . 15z are positioned and configured to sense engine parameters of the aircraft engine of the aircraft 10 during operation of the aircraft engine.  The sensors 15a, 15b, .  . . 15z are configured to generate and send signals representing those sensed engine parameters to the controller 110 of the EMD 100, which stores those engine parameters in its memory 110b as engine performance data)
(Frazer, [0030], in this embodiment, the EMD 100 is configured to encrypt and transfer the engine performance data to the external device 200 only if both (1) the external device 200 determines that the EMD 100 is a trusted device and (2) the EMD 100 determines that the external device 200 is a trusted device (in either order))
(Frazer, [0004] Specifically, in various embodiments, if both (1) the engine monitoring device determines that the external device is a trusted device and (2) the external device determines that the engine monitoring device is a trusted device, the engine monitoring device is configured to encrypt and securely transmit some or all of the engine performance data to the external device.)

As per claim 3:
Yamahira -Yang-Frazer further discloses:
 wherein the first semiconductor integrated circuit including the first status monitoring circuit is a network switch. 
(Yamahira, [0034] As illustrated in FIG. 1, the first power monitoring device 13 according to the first embodiment includes the first power circuit (e.g., the power circuit 21a) and a first monitoring processing section (e.g., the monitoring processing section 22a).  The monitoring processing section 22a includes a first register control circuit (e.g., a register control circuit 31a), a first power monitoring circuit (e.g., voltage/current monitoring circuit 32a), and a first automatic status transmission circuit (e.g., an automatic status transmission circuit 36a).  The voltage/current monitoring circuit 32a includes an upper-limit voltage monitoring section 33a, a lower-limit voltage monitoring section 34a, and an upper-limit current monitoring section 35a)

As per claim 4:
Yamahira -Yang-Frazer further discloses:
wherein the status information includes information about power supply voltages, temperatures, or load statuses of the plurality of second semiconductor integrated circuits or information about an error that has occurred in any one of the plurality of second semiconductor integrated circuits. 
(Yamahira, [0035] Meanwhile, the second power monitoring device 14 according to the first embodiment includes the second power circuit (e.g., the power circuit 21b) and a second monitoring processing section (e.g., the monitoring processing section 22b).  The monitoring processing section 22b includes a second register control circuit (e.g., a register control circuit 31b), a second power monitoring circuit (e.g., voltage/current monitoring circuit 32b), and a second automatic status transmission circuit (e.g., an automatic status transmission circuit 36b).  The voltage/current monitoring circuit 32b includes an upper-limit voltage monitoring section 33b, a lower-limit voltage monitoring section 34b, and an upper-limit current monitoring section 35b)

As per claim 5:
Yamahira -Yang-Frazer further discloses:

wherein the second status monitoring circuit includes: a control circuit configured to read, 
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
 (Yamahira, [0028],  second power monitoring device 14 periodically monitors at least one of the voltage and current of the first operating power PWRa.  If a monitored parameter is outside a preset reference range, the second power monitoring device 14 outputs second error information ERR_info_b to a first control section (e.g., the first safety control circuit 11)

Yang further discloses:
“to instruct the plurality of second semiconductor integrated circuits to transmit status information” and
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device)
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

 “upon receiving an instruction for transmission”
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device) 
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

Frazer further discloses:
a method of encrypting before transmitting  the status information or decrypting after receiving the status information.
 (Frazer, 0029] The sensors 15a, 15b, .  . . 15z are positioned and configured to sense engine parameters of the aircraft engine of the aircraft 10 during operation of the aircraft engine.  The sensors 15a, 15b, .  . . 15z are configured to generate and send signals representing those sensed engine parameters to the controller 110 of the EMD 100, which stores those engine parameters in its memory 110b as engine performance data)
(Frazer, [0030], in this embodiment, the EMD 100 is configured to encrypt and transfer the engine performance data to the external device 200 only if both (1) the external device 200 determines that the EMD 100 is a trusted device and (2) the EMD 100 determines that the external device 200 is a trusted device (in either order))
(Frazer, [0004] Specifically, in various embodiments, if both (1) the engine monitoring device determines that the external device is a trusted device and (2) the external device determines that the engine monitoring device is a trusted device, the engine monitoring device is configured to encrypt and securely transmit some or all of the engine performance data to the external device.)

As per claim 8:
Yamahira -Yang-Frazer further discloses:
wherein the plurality of second semiconductor integrated circuits are configured to communicate with the first semiconductor integrated circuit via a first network, and wherein each of the plurality of second semiconductor integrated circuits is configured to transmit the 
(Yamahira, Figs 1-14)
(Yamahira, Fig 1-14)
(Yamahira, [0025] FIG. 1 … in FIG. 1, the semiconductor device 1 according to the first embodiment includes a monitoring target circuit 10, a first safety control circuit 11, a second safety control circuit 12, a first power monitoring device 13, and a second power monitoring device 14.  The semiconductor device 1 according to the first embodiment is configured so that the first safety control circuit 11, the second safety control circuit 12, the first power monitoring device 13, and the second power monitoring device 14 are formed over separate semiconductor chips.  An alternative is to form the first safety control circuit 11 and the second safety control circuit 12 over a semiconductor chip and form the first power monitoring device 13 and the second power monitoring device 14 over a separate semiconductor chip that is different from the semiconductor chip over which the first safety control circuit 11 and the second safety control circuit 12 are formed).

Frazer further discloses:
a method of encrypting or decrypting the status information when transmitting or receiving the status information.
(Frazer, 0029] The sensors 15a, 15b, .  . . 15z are positioned and configured to sense engine parameters of the aircraft engine of the aircraft 10 during operation of the aircraft engine.  The sensors 15a, 15b, .  . . 15z are configured to generate and send signals representing those sensed engine parameters to the controller 110 of the EMD 100, which stores those engine parameters in its memory 110b as engine performance data)
(Frazer, [0030], in this embodiment, the EMD 100 is configured to encrypt and transfer the engine performance data to the external device 200 only if both (1) the external device 200 determines that the EMD 100 is a trusted device and (2) the EMD 100 determines that the external device 200 is a trusted device (in either order))
(Frazer, [0004] Specifically, in various embodiments, if both (1) the engine monitoring device determines that the external device is a trusted device and (2) the external device determines that the engine monitoring device is a trusted device, the engine monitoring device is configured to encrypt and securely transmit some or all of the engine performance data to the external device.)


As per claim 9:
Yamahira -Yang-Frazer further discloses:

wherein the first status monitoring circuit is configured to detect an error based on the status information generated by 
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
 (Yamahira, [0028],  second power monitoring device 14 periodically monitors at least one of the voltage and current of the first operating power PWRa.  If a monitored parameter is outside a preset reference range, the second power monitoring device 14 outputs second error information ERR_info_b to a first control section (e.g., the first safety control circuit 11)

transmit a signal for instructing prevention of an operation of a third semiconductor integrated circuit in which the error has occurred among the plurality of second semiconductor integrated circuits. 
(Yamahira, Fig. 1, ERR_CONT)

Frazer further discloses:
a method of encrypting before transmitting  the status information or decrypting after receiving the status information.
 (Frazer, 0029] The sensors 15a, 15b, .  . . 15z are positioned and configured to sense engine parameters of the aircraft engine of the aircraft 10 during operation of the aircraft engine.  The sensors 15a, 15b, .  . . 15z are configured to generate and send signals representing those sensed engine parameters to the controller 110 of the EMD 100, which stores those engine parameters in its memory 110b as engine performance data)
(Frazer, [0030], in this embodiment, the EMD 100 is configured to encrypt and transfer the engine performance data to the external device 200 only if both (1) the external device 200 determines that the EMD 100 is a trusted device and (2) the EMD 100 determines that the external device 200 is a trusted device (in either order))
(Frazer, [0004] Specifically, in various embodiments, if both (1) the engine monitoring device determines that the external device is a trusted device and (2) the external device determines that the engine monitoring device is a trusted device, the engine monitoring device is configured to encrypt and securely transmit some or all of the engine performance data to the external device.)

As per claim 10:

Yamahira discloses:

A semiconductor integrated circuit comprising: 
(Yamahira, Figs 1-14)
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
(Yamahira, [0025] FIG. 1 … in FIG. 1, the semiconductor device 1 according to the first embodiment includes a monitoring target circuit 10, a first safety control circuit 11, a second safety control circuit 12, a first power monitoring device 13, and a second power monitoring device 14.  The semiconductor device 1 according to the first embodiment is configured so that the first safety control circuit 11, the second safety control circuit 12, the first power monitoring device 13, and the second power monitoring device 14 are formed over separate semiconductor chips.  An alternative is to form the first safety control circuit 11 and the second safety control circuit 12 over a semiconductor chip and form the first power monitoring device 13 and the second power monitoring device 14 over a separate semiconductor chip that is different from the semiconductor chip over which the first safety control circuit 11 and the second safety control circuit 12 are formed).

an interface circuit configured to communicate with a plurality of semiconductor integrated circuits;  
(Yamahira, Fig. 1 connection between 1st power monitor device 13 with voltage current monitoring circuit 32a and 2nd power monitor device with voltage current monitoring circuit 32b)

a communication circuit configured to 
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
(Yamahira, [0028],  second power monitoring device 14 periodically monitors at least one of the voltage and current of the first operating power PWRa.  If a monitored parameter is outside a preset reference range, the second power monitoring device 14 outputs second error information ERR_info_b to a first control section (e.g., the first safety control circuit 11)

individually receive, from the plurality of semiconductor integrated circuits, 
 (Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
(Yamahira, [0028],  second power monitoring device 14 periodically monitors at least one of the voltage and current of the first operating power PWRa.  If a monitored parameter is outside a preset reference range, the second power monitoring device 14 outputs second error information ERR_info_b to a first control section (e.g., the first safety control circuit 11)
 (Yamahira, [0035] Meanwhile, the second power monitoring device 14 according to the first embodiment includes the second power circuit (e.g., the power circuit 21b) and a second monitoring processing section (e.g., the monitoring processing section 22b).  The monitoring processing section 22b includes a second register control circuit (e.g., a register control circuit 31b), a second power monitoring circuit (e.g., voltage/current monitoring circuit 32b), and a second automatic status transmission circuit (e.g., an automatic status transmission circuit 36b).  The voltage/current monitoring circuit 32b includes an upper-limit voltage monitoring section 33b, a lower-limit voltage monitoring section 34b, and an upper-limit current monitoring section 35b)

an output circuit configured to output the status information to an external apparatus. 
(Yamahira, Fig. 1 First Safety Control Unit to output the status information of error count to external device 10)

Yamahira does not disclose a method of using a manual instruction 
“to instruct the plurality of second semiconductor integrated circuits to transmit status information” and “upon receiving an instruction for transmission”

Yang discloses:
“to instruct the plurality of second semiconductor integrated circuits to transmit status information” and
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device)
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

 “upon receiving an instruction for transmission”
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device) 
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate an optional method of Yang by  using manual instruction into the system of Yamahira in order to obtain the actual status information upon a request.
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device) 
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

Yamahira-Yang does not mention a method of encrypting before transmitting  the status information or decrypting after receiving the status information.

Frazer discloses:
a method of encrypting before transmitting  the status information or decrypting after receiving the status information.
 (Frazer, 0029] The sensors 15a, 15b, .  . . 15z are positioned and configured to sense engine parameters of the aircraft engine of the aircraft 10 during operation of the aircraft engine.  The sensors 15a, 15b, .  . . 15z are configured to generate and send signals representing those sensed engine parameters to the controller 110 of the EMD 100, which stores those engine parameters in its memory 110b as engine performance data)
(Frazer, [0030], in this embodiment, the EMD 100 is configured to encrypt and transfer the engine performance data to the external device 200 only if both (1) the external device 200 determines that the EMD 100 is a trusted device and (2) the EMD 100 determines that the external device 200 is a trusted device (in either order))
(Frazer, [0004] Specifically, in various embodiments, if both (1) the engine monitoring device determines that the external device is a trusted device and (2) the external device determines that the engine monitoring device is a trusted device, the engine monitoring device is configured to encrypt and securely transmit some or all of the engine performance data to the external device.)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Frazer’s encrypting/decrypting into the system of Yamahira -Yang in order to improve the security.
(Frazer, 0029] The sensors 15a, 15b, .  . . 15z are positioned and configured to sense engine parameters of the aircraft engine of the aircraft 10 during operation of the aircraft engine.  The sensors 15a, 15b, .  . . 15z are configured to generate and send signals representing those sensed engine parameters to the controller 110 of the EMD 100, which stores those engine parameters in its memory 110b as engine performance data)
(Frazer, [0030], in this embodiment, the EMD 100 is configured to encrypt and transfer the engine performance data to the external device 200 only if both (1) the external device 200 determines that the EMD 100 is a trusted device and (2) the EMD 100 determines that the external device 200 is a trusted device (in either order))
(Frazer, [0031], external device key enables the external device 200 to decrypt transmissions (e.g., data and messages) received from the EMD 100 (and that were encrypted using the EMD key).
 (Frazer, [0004] Specifically, in various embodiments, if both (1) the engine monitoring device determines that the external device is a trusted device and (2) the external device determines that the engine monitoring device is a trusted device, the engine monitoring device is configured to encrypt and securely transmit some or all of the engine performance data to the external device.)

As per claim 11:
Yamahira -Yang-Frazer further discloses:
wherein the status information includes information about power supply voltages, temperatures, or load statuses of the plurality of semiconductor integrated circuits or information about an error that has occurred in any one of the plurality of semiconductor integrated circuits. 
(Yamahira, [0034] As illustrated in FIG. 1, the first power monitoring device 13 according to the first embodiment includes the first power circuit (e.g., the power circuit 21a) and a first monitoring processing section (e.g., the monitoring processing section 22a).  The monitoring processing section 22a includes a first register control circuit (e.g., a register control circuit 31a), a first power monitoring circuit (e.g., voltage/current monitoring circuit 32a), and a first automatic status transmission circuit (e.g., an automatic status transmission circuit 36a).  The voltage/current monitoring circuit 32a includes an upper-limit voltage monitoring section 33a, a lower-limit voltage monitoring section 34a, and an upper-limit current monitoring section 35a) (Yamahira, [0035] Meanwhile, the second power monitoring device 14 according to the first embodiment includes the second power circuit (e.g., the power circuit 21b) and a second monitoring processing section (e.g., the monitoring processing section 22b).  The monitoring processing section 22b includes a second register control circuit (e.g., a register control circuit 31b), a second power monitoring circuit (e.g., voltage/current monitoring circuit 32b), and a second automatic status transmission circuit (e.g., an automatic status transmission circuit 36b).  The voltage/current monitoring circuit 32b includes an upper-limit voltage monitoring section 33b, a lower-limit voltage monitoring section 34b, and an upper-limit current monitoring section 35b)

As per claim 12:
Yamahira -Yang-Frazer further discloses:

wherein the communication circuit is configured to detect an error based on the status information generated by 
(Yamahira, [0035] Meanwhile, the second power monitoring device 14 according to the first embodiment includes the second power circuit (e.g., the power circuit 21b) and a second monitoring processing section (e.g., the monitoring processing section 22b).  The monitoring processing section 22b includes a second register control circuit (e.g., a register control circuit 31b), a second power monitoring circuit (e.g., voltage/current monitoring circuit 32b), and a second automatic status transmission circuit (e.g., an automatic status transmission circuit 36b).  The voltage/current monitoring circuit 32b includes an upper-limit voltage monitoring section 33b, a lower-limit voltage monitoring section 34b, and an upper-limit current monitoring section 35b)
(Yamahira, Fig. 1 First Safety Control Unit to output the status information of error count to external device 10)


Frazer discloses:
a method of encrypting or decrypting the status information when transmitting or receiving the status information.
(Frazer, 0029] The sensors 15a, 15b, .  . . 15z are positioned and configured to sense engine parameters of the aircraft engine of the aircraft 10 during operation of the aircraft engine.  The sensors 15a, 15b, .  . . 15z are configured to generate and send signals representing those sensed engine parameters to the controller 110 of the EMD 100, which stores those engine parameters in its memory 110b as engine performance data)
(Frazer, [0030], in this embodiment, the EMD 100 is configured to encrypt and transfer the engine performance data to the external device 200 only if both (1) the external device 200 determines that the EMD 100 is a trusted device and (2) the EMD 100 determines that the external device 200 is a trusted device (in either order))
(Frazer, [0004] Specifically, in various embodiments, if both (1) the engine monitoring device determines that the external device is a trusted device and (2) the external device determines that the engine monitoring device is a trusted device, the engine monitoring device is configured to encrypt and securely transmit some or all of the engine performance data to the external device.)

As per claim 13:

A semiconductor integrated circuit comprising: 
(Yamahira, Figs 1-14)
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
(Yamahira, [0025] FIG. 1 … in FIG. 1, the semiconductor device 1 according to the first embodiment includes a monitoring target circuit 10, a first safety control circuit 11, a second safety control circuit 12, a first power monitoring device 13, and a second power monitoring device 14.  The semiconductor device 1 according to the first embodiment is configured so that the first safety control circuit 11, the second safety control circuit 12, the first power monitoring device 13, and the second power monitoring device 14 are formed over separate semiconductor chips.  An alternative is to form the first safety control circuit 11 and the second safety control circuit 12 over a semiconductor chip and form the first power monitoring device 13 and the second power monitoring device 14 over a separate semiconductor chip that is different from the semiconductor chip over which the first safety control circuit 11 and the second safety control circuit 12 are formed).

a storage circuit configured to hold status information indicating a status of the semiconductor integrated circuit;  
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
 (Yamahira, [0035] Meanwhile, the second power monitoring device 14 according to the first embodiment includes the second power circuit (e.g., the power circuit 21b) and a second monitoring processing section (e.g., the monitoring processing section 22b).  The monitoring processing section 22b includes a second register control circuit (e.g., a register control circuit 31b), a second power monitoring circuit (e.g., voltage/current monitoring circuit 32b), and a second automatic status transmission circuit (e.g., an automatic status transmission circuit 36b).  The voltage/current monitoring circuit 32b includes an upper-limit voltage monitoring section 33b, a lower-limit voltage monitoring section 34b, and an upper-limit current monitoring section 35b)

a control circuit configured to read the status information from the storage circuit;  an interface circuit configured to communicate with a first semiconductor integrated circuit;  and a communication circuit configured to generate, 
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
(Yamahira, [0028],  second power monitoring device 14 periodically monitors at least one of the voltage and current of the first operating power PWRa.  If a monitored parameter is outside a preset reference range, the second power monitoring device 14 outputs second error information ERR_info_b to a first control section (e.g., the first safety control circuit 11)
(Yamahira, [0035] Meanwhile, the second power monitoring device 14 according to the first embodiment includes the second power circuit (e.g., the power circuit 21b) and a second monitoring processing section (e.g., the monitoring processing section 22b).  The monitoring processing section 22b includes a second register control circuit (e.g., a register control circuit 31b), a second power monitoring circuit (e.g., voltage/current monitoring circuit 32b), and a second automatic status transmission circuit (e.g., an automatic status transmission circuit 36b).  The voltage/current monitoring circuit 32b includes an upper-limit voltage monitoring section 33b, a lower-limit voltage monitoring section 34b, and an upper-limit current monitoring section 35b)


(Yamahira, [0028],  second power monitoring device 14 periodically monitors at least one of the voltage and current of the first operating power PWRa.  If a monitored parameter is outside a preset reference range, the second power monitoring device 14 outputs second error information ERR_info_b to a first control section (e.g., the first safety control circuit 11)


Yamahira does not disclose a method of using a manual instruction 
“to instruct the plurality of second semiconductor integrated circuits to transmit status information” and “upon receiving an instruction for transmission”


Yang discloses:
“to instruct the plurality of second semiconductor integrated circuits to transmit status information” and
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device)
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

 “upon receiving an instruction for transmission”
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device) 
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate an optional method of Yang by  using manual instruction into the system of Yamahira in order to obtain the actual status information upon a request.
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device) 
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

Yamahira-Yang does not mention a method of encrypting before transmitting  the status information or decrypting after receiving the status information.

Frazer discloses:
a method of encrypting before transmitting  the status information or decrypting after receiving the status information.
 (Frazer, 0029] The sensors 15a, 15b, .  . . 15z are positioned and configured to sense engine parameters of the aircraft engine of the aircraft 10 during operation of the aircraft engine.  The sensors 15a, 15b, .  . . 15z are configured to generate and send signals representing those sensed engine parameters to the controller 110 of the EMD 100, which stores those engine parameters in its memory 110b as engine performance data)
(Frazer, [0030], in this embodiment, the EMD 100 is configured to encrypt and transfer the engine performance data to the external device 200 only if both (1) the external device 200 determines that the EMD 100 is a trusted device and (2) the EMD 100 determines that the external device 200 is a trusted device (in either order))
(Frazer, [0004] Specifically, in various embodiments, if both (1) the engine monitoring device determines that the external device is a trusted device and (2) the external device determines that the engine monitoring device is a trusted device, the engine monitoring device is configured to encrypt and securely transmit some or all of the engine performance data to the external device.)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Frazer’s encrypting/decrypting into the system of Yamahira -Yang in order to improve the security.
(Frazer, 0029] The sensors 15a, 15b, .  . . 15z are positioned and configured to sense engine parameters of the aircraft engine of the aircraft 10 during operation of the aircraft engine.  The sensors 15a, 15b, .  . . 15z are configured to generate and send signals representing those sensed engine parameters to the controller 110 of the EMD 100, which stores those engine parameters in its memory 110b as engine performance data)
(Frazer, [0030], in this embodiment, the EMD 100 is configured to encrypt and transfer the engine performance data to the external device 200 only if both (1) the external device 200 determines that the EMD 100 is a trusted device and (2) the EMD 100 determines that the external device 200 is a trusted device (in either order))
(Frazer, [0031], external device key enables the external device 200 to decrypt transmissions (e.g., data and messages) received from the EMD 100 (and that were encrypted using the EMD key).
 (Frazer, [0004] Specifically, in various embodiments, if both (1) the engine monitoring device determines that the external device is a trusted device and (2) the external device determines that the engine monitoring device is a trusted device, the engine monitoring device is configured to encrypt and securely transmit some or all of the engine performance data to the external device.)

As per claim 14:
Yamahira -Yang-Frazer further discloses:
wherein the status information includes information about power supply voltages, temperatures, or load statuses of the semiconductor integrated circuit or information about an error that has occurred in the semiconductor integrated circuit. 
(Yamahira, [0035] Meanwhile, the second power monitoring device 14 according to the first embodiment includes the second power circuit (e.g., the power circuit 21b) and a second monitoring processing section (e.g., the monitoring processing section 22b).  The monitoring processing section 22b includes a second register control circuit (e.g., a register control circuit 31b), a second power monitoring circuit (e.g., voltage/current monitoring circuit 32b), and a second automatic status transmission circuit (e.g., an automatic status transmission circuit 36b).  The voltage/current monitoring circuit 32b includes an upper-limit voltage monitoring section 33b, a lower-limit voltage monitoring section 34b, and an upper-limit current monitoring section 35b)

As per claim 15:
Yamahira discloses:

A status monitoring method for a processing apparatus including a first semiconductor integrated circuit and a plurality of second semiconductor integrated circuits, the status monitoring method comprising: 
(Yamahira, Figs 1-14)
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
(Yamahira, [0025] FIG. 1 … in FIG. 1, the semiconductor device 1 according to the first embodiment includes a monitoring target circuit 10, a first safety control circuit 11, a second safety control circuit 12, a first power monitoring device 13, and a second power monitoring device 14.  The semiconductor device 1 according to the first embodiment is configured so that the first safety control circuit 11, the second safety control circuit 12, the first power monitoring device 13, and the second power monitoring device 14 are formed over separate semiconductor chips.  An alternative is to form the first safety control circuit 11 and the second safety control circuit 12 over a semiconductor chip and form the first power monitoring device 13 and the second power monitoring device 14 over a separate semiconductor chip that is different from the semiconductor chip over which the first safety control circuit 11 and the second safety control circuit 12 are formed).


(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
(Yamahira, [0028],  second power monitoring device 14 periodically monitors at least one of the voltage and current of the first operating power PWRa.  If a monitored parameter is outside a preset reference range, the second power monitoring device 14 outputs second error information ERR_info_b to a first control section (e.g., the first safety control circuit 11)

 transmitting, by a second status monitoring circuit in each of the plurality of second semiconductor integrated circuits, 
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
(Yamahira, [0028],  second power monitoring device 14 periodically monitors at least one of the voltage and current of the first operating power PWRa.  If a monitored parameter is outside a preset reference range, the second power monitoring device 14 outputs second error information ERR_info_b to a first control section (e.g., the first safety control circuit 11)

Yamahira does not disclose a method of using a manual instruction 
“to instruct the plurality of second semiconductor integrated circuits to transmit status information” and “upon receiving an instruction for transmission”


Yang discloses:
“to instruct the plurality of second semiconductor integrated circuits to transmit status information” and
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device)
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

 “upon receiving an instruction for transmission”
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device) 
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate an optional method of Yang by  using manual instruction into the system of Yamahira in order to obtain the actual status information upon a request.
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device) 
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

Yamahira-Yang does not mention a method of encrypting before transmitting  the status information or decrypting after receiving the status information.

Frazer discloses:
a method of encrypting before transmitting  the status information or decrypting after receiving the status information.
 (Frazer, 0029] The sensors 15a, 15b, .  . . 15z are positioned and configured to sense engine parameters of the aircraft engine of the aircraft 10 during operation of the aircraft engine.  The sensors 15a, 15b, .  . . 15z are configured to generate and send signals representing those sensed engine parameters to the controller 110 of the EMD 100, which stores those engine parameters in its memory 110b as engine performance data)
(Frazer, [0030], in this embodiment, the EMD 100 is configured to encrypt and transfer the engine performance data to the external device 200 only if both (1) the external device 200 determines that the EMD 100 is a trusted device and (2) the EMD 100 determines that the external device 200 is a trusted device (in either order))
(Frazer, [0004] Specifically, in various embodiments, if both (1) the engine monitoring device determines that the external device is a trusted device and (2) the external device determines that the engine monitoring device is a trusted device, the engine monitoring device is configured to encrypt and securely transmit some or all of the engine performance data to the external device.)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Frazer’s encrypting/decrypting into the system of Yamahira -Yang in order to improve the security.
(Frazer, 0029] The sensors 15a, 15b, .  . . 15z are positioned and configured to sense engine parameters of the aircraft engine of the aircraft 10 during operation of the aircraft engine.  The sensors 15a, 15b, .  . . 15z are configured to generate and send signals representing those sensed engine parameters to the controller 110 of the EMD 100, which stores those engine parameters in its memory 110b as engine performance data)
(Frazer, [0030], in this embodiment, the EMD 100 is configured to encrypt and transfer the engine performance data to the external device 200 only if both (1) the external device 200 determines that the EMD 100 is a trusted device and (2) the EMD 100 determines that the external device 200 is a trusted device (in either order))
(Frazer, [0031], external device key enables the external device 200 to decrypt transmissions (e.g., data and messages) received from the EMD 100 (and that were encrypted using the EMD key).
 (Frazer, [0004] Specifically, in various embodiments, if both (1) the engine monitoring device determines that the external device is a trusted device and (2) the external device determines that the engine monitoring device is a trusted device, the engine monitoring device is configured to encrypt and securely transmit some or all of the engine performance data to the external device.)

As per claim 16:
Yamahira -Yang-Frazer further discloses:

wherein the first status monitoring circuit is configured to receive the 
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
 (Yamahira, [0028],  second power monitoring device 14 periodically monitors at least one of the voltage and current of the first operating power PWRa.  If a monitored parameter is outside a preset reference range, the second power monitoring device 14 outputs second error information ERR_info_b to a first control section (e.g., the first safety control circuit 11)

output the status information to an external apparatus. 
(Yamahira, Fig. 1 First Safety Control Unit to output the status information of error count to external device 10)

Frazer further discloses:
a method of encrypting before transmitting  the status information or decrypting after receiving the status information.
 (Frazer, 0029] The sensors 15a, 15b, .  . . 15z are positioned and configured to sense engine parameters of the aircraft engine of the aircraft 10 during operation of the aircraft engine.  The sensors 15a, 15b, .  . . 15z are configured to generate and send signals representing those sensed engine parameters to the controller 110 of the EMD 100, which stores those engine parameters in its memory 110b as engine performance data)
(Frazer, [0030], in this embodiment, the EMD 100 is configured to encrypt and transfer the engine performance data to the external device 200 only if both (1) the external device 200 determines that the EMD 100 is a trusted device and (2) the EMD 100 determines that the external device 200 is a trusted device (in either order))
(Frazer, [0004] Specifically, in various embodiments, if both (1) the engine monitoring device determines that the external device is a trusted device and (2) the external device determines that the engine monitoring device is a trusted device, the engine monitoring device is configured to encrypt and securely transmit some or all of the engine performance data to the external device.)

As per claim 17:
Yamahira -Yang-Frazer further discloses:
wherein the status information includes information about power supply voltages, temperatures, or load statuses of the plurality of second semiconductor integrated circuits or information about an error that has occurred in any one of the plurality of second semiconductor integrated circuits. 
(Yamahira, [0035] Meanwhile, the second power monitoring device 14 according to the first embodiment includes the second power circuit (e.g., the power circuit 21b) and a second monitoring processing section (e.g., the monitoring processing section 22b).  The monitoring processing section 22b includes a second register control circuit (e.g., a register control circuit 31b), a second power monitoring circuit (e.g., voltage/current monitoring circuit 32b), and a second automatic status transmission circuit (e.g., an automatic status transmission circuit 36b).  The voltage/current monitoring circuit 32b includes an upper-limit voltage monitoring section 33b, a lower-limit voltage monitoring section 34b, and an upper-limit current monitoring section 35b)



As per claim 18:
Yamahira -Yang-Frazer further discloses:

a control circuit configured to read, 
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
 (Yamahira, [0028],  second power monitoring device 14 periodically monitors at least one of the voltage and current of the first operating power PWRa.  If a monitored parameter is outside a preset reference range, the second power monitoring device 14 outputs second error information ERR_info_b to a first control section (e.g., the first safety control circuit 11)

Yang further discloses:
“to instruct the plurality of second semiconductor integrated circuits to transmit status information” and
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device)
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

 “upon receiving an instruction for transmission”
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device) 
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

Frazer further discloses:
a method of encrypting before transmitting  the status information or decrypting after receiving the status information.
 (Frazer, 0029] The sensors 15a, 15b, .  . . 15z are positioned and configured to sense engine parameters of the aircraft engine of the aircraft 10 during operation of the aircraft engine.  The sensors 15a, 15b, .  . . 15z are configured to generate and send signals representing those sensed engine parameters to the controller 110 of the EMD 100, which stores those engine parameters in its memory 110b as engine performance data)
(Frazer, [0030], in this embodiment, the EMD 100 is configured to encrypt and transfer the engine performance data to the external device 200 only if both (1) the external device 200 determines that the EMD 100 is a trusted device and (2) the EMD 100 determines that the external device 200 is a trusted device (in either order))
(Frazer, [0004] Specifically, in various embodiments, if both (1) the engine monitoring device determines that the external device is a trusted device and (2) the external device determines that the engine monitoring device is a trusted device, the engine monitoring device is configured to encrypt and securely transmit some or all of the engine performance data to the external device.)

Claims 6-7, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamahira et al. (US 2019/0,162,760), in view of Yang (US 2018/0,132,196), in view of Frazer (US 2019/0,104,112), in view of Kawai et al. (US 2020/0,122,265)

As per claim 6:

Yamahira -Yang-Frazer further discloses:

wherein, in a boot processing of the processing apparatus, one of the plurality of second semiconductor integrated circuits functions as 
(Yamahira, Figs 1-14)
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
(Yamahira, [0025] FIG. 1 … in FIG. 1, the semiconductor device 1 according to the first embodiment includes a monitoring target circuit 10, a first safety control circuit 11, a second safety control circuit 12, a first power monitoring device 13, and a second power monitoring device 14.  The semiconductor device 1 according to the first embodiment is configured so that the first safety control circuit 11, the second safety control circuit 12, the first power monitoring device 13, and the second power monitoring device 14 are formed over separate semiconductor chips.  An alternative is to form the first safety control circuit 11 and the second safety control circuit 12 over a semiconductor chip and form the first power monitoring device 13 and the second power monitoring device 14 over a separate semiconductor chip that is different from the semiconductor chip over which the first safety control circuit 11 and the second safety control circuit 12 are formed).

Yamahira -Yang-Frazer does not designate the first power monitor device as a master device and the second power monitor device as a slave device.

Kawai discloses that the first power monitor device as a master device and the second power monitor device as a slave device.
(Kawai, Fig. 2 Master Device and Slave Device)
(Kawai, [0152] Similarly, the signal processing unit 19 of the second power supply device 1 in the slave power supply mode specifies the time period… transmits the current information obtained by detection of its own device to the first power supply device 1 serving as a master power supply via the communication unit 19c)
(Kawai, 0127] If determining that current is less than the threshold (step S26: YES), or determining that abnormality occurs in the second power supply device 1 (step S27: YES), …signal processing unit 19 further notifies the main control unit 18 of an abnormal state, and the main control unit 18 causes the operation panel 10 to display that abnormality occurs in the slave power supply (step S29) and ends the processing)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Kawai’s method of designating one of the device as a master device and the other as a slave device into the system of Yamahira -Yang-Frazer in order to control the processing of the entire system.
(Kawai, Fig. 2 Master Device and Slave Device)
(Kawai, [0152] Similarly, the signal processing unit 19 of the second power supply device 1 in the slave power supply mode specifies the time period… transmits the current information obtained by detection of its own device to the first power supply device 1 serving as a master power supply via the communication unit 19c)
(Kawai, 0127] If determining that current is less than the threshold (step S26: YES), or determining that abnormality occurs in the second power supply device 1 (step S27: YES), …signal processing unit 19 further notifies the main control unit 18 of an abnormal state, and the main control unit 18 causes the operation panel 10 to display that abnormality occurs in the slave power supply (step S29) and ends the processing)

As per claim 7:
Yamahira -Yang-Frazer further discloses:

wherein the second status monitoring circuit includes a communication circuit configured to generate 
(Yamahira, Figs 1-14)
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
(Yamahira, [0025] FIG. 1 … in FIG. 1, the semiconductor device 1 according to the first embodiment includes a monitoring target circuit 10, a first safety control circuit 11, a second safety control circuit 12, a first power monitoring device 13, and a second power monitoring device 14.  The semiconductor device 1 according to the first embodiment is configured so that the first safety control circuit 11, the second safety control circuit 12, the first power monitoring device 13, and the second power monitoring device 14 are formed over separate semiconductor chips.  An alternative is to form the first safety control circuit 11 and the second safety control circuit 12 over a semiconductor chip and form the first power monitoring device 13 and the second power monitoring device 14 over a separate semiconductor chip that is different from the semiconductor chip over which the first safety control circuit 11 and the second safety control circuit 12 are formed).

Yang further discloses:
“to instruct the plurality of second semiconductor integrated circuits to transmit status information” and
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device)
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

 “upon receiving an instruction for transmission”
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device) 
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

Frazer further discloses:
a method of encrypting before transmitting  the status information or decrypting after receiving the status information.
 (Frazer, 0029] The sensors 15a, 15b, .  . . 15z are positioned and configured to sense engine parameters of the aircraft engine of the aircraft 10 during operation of the aircraft engine.  The sensors 15a, 15b, .  . . 15z are configured to generate and send signals representing those sensed engine parameters to the controller 110 of the EMD 100, which stores those engine parameters in its memory 110b as engine performance data)
(Frazer, [0030], in this embodiment, the EMD 100 is configured to encrypt and transfer the engine performance data to the external device 200 only if both (1) the external device 200 determines that the EMD 100 is a trusted device and (2) the EMD 100 determines that the external device 200 is a trusted device (in either order))
(Frazer, [0004] Specifically, in various embodiments, if both (1) the engine monitoring device determines that the external device is a trusted device and (2) the external device determines that the engine monitoring device is a trusted device, the engine monitoring device is configured to encrypt and securely transmit some or all of the engine performance data to the external device.)

Yamahira -Yang-Frazer does not designate the first power monitor device as a master device and the second power monitor device as a slave device.

Kawai discloses that the first power monitor device as a master device and the second power monitor device as a slave device.
(Kawai, Fig. 2 Master Device and Slave Device)
(Kawai, [0152] Similarly, the signal processing unit 19 of the second power supply device 1 in the slave power supply mode specifies the time period… transmits the current information obtained by detection of its own device to the first power supply device 1 serving as a master power supply via the communication unit 19c)
(Kawai, 0127] If determining that current is less than the threshold (step S26: YES), or determining that abnormality occurs in the second power supply device 1 (step S27: YES), …signal processing unit 19 further notifies the main control unit 18 of an abnormal state, and the main control unit 18 causes the operation panel 10 to display that abnormality occurs in the slave power supply (step S29) and ends the processing)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Kawai’s method of designating one of the device as a master device and the other as a slave device into the system of Yamahira -Yang-Frazer in order to control the processing of the entire system.
(Kawai, Fig. 2 Master Device and Slave Device)
(Kawai, [0152] Similarly, the signal processing unit 19 of the second power supply device 1 in the slave power supply mode specifies the time period… transmits the current information obtained by detection of its own device to the first power supply device 1 serving as a master power supply via the communication unit 19c)
(Kawai, 0127] If determining that current is less than the threshold (step S26: YES), or determining that abnormality occurs in the second power supply device 1 (step S27: YES), …signal processing unit 19 further notifies the main control unit 18 of an abnormal state, and the main control unit 18 causes the operation panel 10 to display that abnormality occurs in the slave power supply (step S29) and ends the processing)

As per claim 19: 
Yamahira -Yang-Frazer further discloses:
wherein, in a boot processing of the processing apparatus, one of the plurality of second semiconductor integrated circuits functions as a 
(Yamahira, Figs 1-14)
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
(Yamahira, [0025] FIG. 1 … in FIG. 1, the semiconductor device 1 according to the first embodiment includes a monitoring target circuit 10, a first safety control circuit 11, a second safety control circuit 12, a first power monitoring device 13, and a second power monitoring device 14.  The semiconductor device 1 according to the first embodiment is configured so that the first safety control circuit 11, the second safety control circuit 12, the first power monitoring device 13, and the second power monitoring device 14 are formed over separate semiconductor chips.  An alternative is to form the first safety control circuit 11 and the second safety control circuit 12 over a semiconductor chip and form the first power monitoring device 13 and the second power monitoring device 14 over a separate semiconductor chip that is different from the semiconductor chip over which the first safety control circuit 11 and the second safety control circuit 12 are formed).

Yamahira -Yang-Frazer does not designate the first power monitor device as a master device and the second power monitor device as a slave device.

Kawai discloses that the first power monitor device as a master device and the second power monitor device as a slave device.
(Kawai, Fig. 2 Master Device and Slave Device)
(Kawai, [0152] Similarly, the signal processing unit 19 of the second power supply device 1 in the slave power supply mode specifies the time period… transmits the current information obtained by detection of its own device to the first power supply device 1 serving as a master power supply via the communication unit 19c)
(Kawai, 0127] If determining that current is less than the threshold (step S26: YES), or determining that abnormality occurs in the second power supply device 1 (step S27: YES), …signal processing unit 19 further notifies the main control unit 18 of an abnormal state, and the main control unit 18 causes the operation panel 10 to display that abnormality occurs in the slave power supply (step S29) and ends the processing)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Kawai’s method of designating one of the device as a master device and the other as a slave device into the system of Yamahira -Yang-Frazer in order to control the processing of the entire system.
(Kawai, Fig. 2 Master Device and Slave Device)
(Kawai, [0152] Similarly, the signal processing unit 19 of the second power supply device 1 in the slave power supply mode specifies the time period… transmits the current information obtained by detection of its own device to the first power supply device 1 serving as a master power supply via the communication unit 19c)
(Kawai, 0127] If determining that current is less than the threshold (step S26: YES), or determining that abnormality occurs in the second power supply device 1 (step S27: YES), …signal processing unit 19 further notifies the main control unit 18 of an abnormal state, and the main control unit 18 causes the operation panel 10 to display that abnormality occurs in the slave power supply (step S29) and ends the processing)

As per claim 20:
Yamahira -Yang-Frazer further discloses:
wherein the second status monitoring circuit includes a communication circuit configured to generate the 
(Yamahira, Figs 1-14)
(Yamahira, Fig 1, 1st power monitor device 13 with voltage current monitoring circuit 32a)
(Yamahira, Fig 1, 2nd power monitor device with voltage current monitoring circuit 32b)
(Yamahira,  status response ERR_info_a from 1st to 2nd device)
(Yamahira,  status response ERR_info_b from 2nd to 1st device)
(Yamahira, [0025] FIG. 1 … in FIG. 1, the semiconductor device 1 according to the first embodiment includes a monitoring target circuit 10, a first safety control circuit 11, a second safety control circuit 12, a first power monitoring device 13, and a second power monitoring device 14.  The semiconductor device 1 according to the first embodiment is configured so that the first safety control circuit 11, the second safety control circuit 12, the first power monitoring device 13, and the second power monitoring device 14 are formed over separate semiconductor chips.  An alternative is to form the first safety control circuit 11 and the second safety control circuit 12 over a semiconductor chip and form the first power monitoring device 13 and the second power monitoring device 14 over a separate semiconductor chip that is different from the semiconductor chip over which the first safety control circuit 11 and the second safety control circuit 12 are formed).

Yang further discloses:
“to instruct the plurality of second semiconductor integrated circuits to transmit status information” and
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device)
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

 “upon receiving an instruction for transmission”
(Yang, [0086]-[0088], a first device is …configured to separately send a power information request message to each second device by using a communications interface, where the second device is a device connected to the first device, and the power information request message is used to instruct each second device to measure actual power of the second device) 
(Yang, [0088], a first device … is further configured to receive, by using the communications interface, a power information reply message sent by each second device, where the power information reply message carries the actual power of the second device sending the power information reply message, and [0089] the power request message carries type information of the actual power and format information of the actual power)

Frazer further discloses:
a method of encrypting before transmitting  the status information or decrypting after receiving the status information.
 (Frazer, 0029] The sensors 15a, 15b, .  . . 15z are positioned and configured to sense engine parameters of the aircraft engine of the aircraft 10 during operation of the aircraft engine.  The sensors 15a, 15b, .  . . 15z are configured to generate and send signals representing those sensed engine parameters to the controller 110 of the EMD 100, which stores those engine parameters in its memory 110b as engine performance data)
(Frazer, [0030], in this embodiment, the EMD 100 is configured to encrypt and transfer the engine performance data to the external device 200 only if both (1) the external device 200 determines that the EMD 100 is a trusted device and (2) the EMD 100 determines that the external device 200 is a trusted device (in either order))
(Frazer, [0004] Specifically, in various embodiments, if both (1) the engine monitoring device determines that the external device is a trusted device and (2) the external device determines that the engine monitoring device is a trusted device, the engine monitoring device is configured to encrypt and securely transmit some or all of the engine performance data to the external device.)

Yamahira -Yang-Frazer does not designate the first power monitor device as a master device and the second power monitor device as a slave device.

Kawai discloses that the first power monitor device as a master device and the second power monitor device as a slave device.
(Kawai, Fig. 2 Master Device and Slave Device)
(Kawai, [0152] Similarly, the signal processing unit 19 of the second power supply device 1 in the slave power supply mode specifies the time period… transmits the current information obtained by detection of its own device to the first power supply device 1 serving as a master power supply via the communication unit 19c)
(Kawai, 0127] If determining that current is less than the threshold (step S26: YES), or determining that abnormality occurs in the second power supply device 1 (step S27: YES), …signal processing unit 19 further notifies the main control unit 18 of an abnormal state, and the main control unit 18 causes the operation panel 10 to display that abnormality occurs in the slave power supply (step S29) and ends the processing)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Kawai’s method of designating one of the device as a master device and the other as a slave device into the system of Yamahira -Yang-Frazer in order to control the processing of the entire system.
(Kawai, Fig. 2 Master Device and Slave Device)
(Kawai, [0152] Similarly, the signal processing unit 19 of the second power supply device 1 in the slave power supply mode specifies the time period… transmits the current information obtained by detection of its own device to the first power supply device 1 serving as a master power supply via the communication unit 19c)
(Kawai, 0127] If determining that current is less than the threshold (step S26: YES), or determining that abnormality occurs in the second power supply device 1 (step S27: YES), …signal processing unit 19 further notifies the main control unit 18 of an abnormal state, and the main control unit 18 causes the operation panel 10 to display that abnormality occurs in the slave power supply (step S29) and ends the processing)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111